UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2011


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

ATTORNEY RICHARD DURHAM,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:11-cv-00036-H)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William     Scott     Davis,    Jr.,       seeks      to    appeal      the    district

court’s text order denying his Fed. R. Civ. P. 60(b) motion in a

closed 42 U.S.C. § 1983 (2012) action.                          We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

     Parties      are     accorded    30    days       after       the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

May 5, 2016.      The notice of appeal was filed on August 30, 2016. *

Because Davis failed to file a timely notice of appeal or to

obtain    an    extension    or     reopening         of   the     appeal     period,     we

dismiss   the    appeal.      We     deny   all       pending      motions,        including

Davis’    motions    to    consolidate          and   to   appoint       a   guardian     ad

litem.     We dispense with oral argument because the facts and

     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3